Title: From Thomas Jefferson to John Page, 11 November 1784
From: Jefferson, Thomas
To: Page, John



Dear Sir
Paris Nov. 11. 1784.

This will be delivered you by Colo. Le Maire. You knew him when in our service, and that he was one of the few who merited what was done for him. He returns to Virginia to obtain the land given him for his special services and what is due to him as an officer. He is reduced to extreme poverty and I am afraid will meet with difficulty to subsist till he can obtain his grants unless he can find a resource in the hospitality of the country.—A war is kindled up here, which probably will be of the most furious. At present no party appears but the Dutch and Emperor. The former has fired on a ship of the latter as an expression of their determination not to open the navigation of the Scheld; the Emperor had sent that ship as an expression of his determination to open that navigation. He has recalled his minister from the Hague with orders to take no leave and the Dutch negotiators at Bruxelles have been notified that the subject on which they had gone there cannot now be decided by negociation. The Emperor’s troops are gathering towards the Scheld. It is probable Russia will join him and that Prussia, France and the Porte will take the other side actively. Yet these are only inferences from the actual circumstances and interests of these powers, none of them having actually committed themselves therein. England will probably be neutral. I beleive she would be puzzled to raise money for any war. I send you the report of the Commissioners on the subject of Animal magnetism, a strange folly which had disturbed the heads and nerves of great numbers here. I beleive it has now received it’s quietus. I send you also Roberts’ last aerial voyage and a Connoissance des tems for 1785. If Colo. Le Maire can find room for them I will also send you a few phosphoretic matches, a pretty and convenient discovery. They consist of a small wax taper, one end of which has been dipped in Phosphorus, and the whole inclosed in a glass tube hermetically sealed. The phosphorized end is the one farthest from the ring. Warm that end by holding it two or three seconds in your mouth, then declining it at an angle of about 45°. snap it at or near the ring and  instantly extract it from the tube. It will blaze on coming into the open air.
I shall be happy to hear from you whenever you shall have leisure. A detail of the proceedings of the assembly will be particularly acceptable. I pray you to present me very affectionately to Mrs. Page and to be assured of the esteem with which I am Dr. Sir Your friend & servt.,

Th: Jefferson

Address your letters A Monsr. Monsr. Jefferson ministre plenipotentiaire des etats unis de l’Amerique à Paris Cul-de-sac Tetebout.

